        Case 1:19-cr-00067-PGG Document 122 Filed 02/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA
                                                                    ORDER
             -against-
                                                                19 Cr. 67 (PGG)
 CHRISTOPHER HAMMATT and SUSAN
 HAMMATT,

                  Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              Trial will begin on November 8, 2021 at 9:30 a.m. in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York. Motions

in limine, proposed voir dire, and requests to charge are due on October 1, 2021. Any

responsive papers are due on October 8, 2021.

Dated: New York, New York
       February 2, 2021
                                            SO ORDERED.


                                            __________________________
                                            Paul G. Gardephe
                                            United States District Judge
